   Case 2:18-cv-00091-MHT-SMD Document 93 Filed 10/23/20 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DARCY CORBITT, et al.,             )
                                   )
     Plaintiffs,                   )
                                   )         CIVIL ACTION NO.
     v.                            )           2:18cv91-MHT
                                   )
HAL TAYLOR, in his                 )
official capacity as               )
Secretary of the Alabama           )
Law Enforcement Agency,            )
et al.,                            )
                                   )
     Defendants.                   )

                                ORDER

    Based on the representations made on the record

during the conference call on September 29, 2020, it is

ORDERED that the motion to expedite (doc. no. 86) is

granted to the extent that the court is expediting its

consideration of this case, including whether to hold a

hearing and when that should take place.

    DONE, this the 23rd day of October, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
